DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following action is in response to the applicant’s Amendment dated 3/21/2022, that was in response to the Office action dated 9/21/2021. Claims 1-20 are pending, claim(s) 1, 6, 12 and 18 has/have been amended, while claim(s) 2-5, 7-11, 13-15, 19 and 20 are presented as originally claimed.
Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive. The reasons for the applicant’s remarks not being persuasive are given below.
The applicant respectfully submits that the modification of Leonard with the teachings of Buckner, e.g. including the auger assembly, would not allow for the laminar airflow as desired for Leonard. It is also the position of the applicant, that because of the element 70 in Buckner, the cross-sectional area between the firepot and the grill is not increasing in the direction toward the cooking grid. The examiner respectfully disagrees. The modification of Leonard to incorporate the auger assembly of Buckner would not prevent laminar flow for two reasons. First, it is seen the such an arrangement of the increasing cross-sectional area/volume with an auger is known in the art. Also, it is to be noted that Buckner teaches a double walled structure. Buckner also teaches the use of a variable speed fan [col 5, line 31-51]. It is therefore the examiner’s position that one of ordinary skill would understand that a laminar flow of air with a pellet grill would be desirable because the user has the advantage of controlling the speed, and would at least be capable of laminar flow. Regarding the increasing cross-sectional area for airflow  from the firepot to the cooking grate, it is seen that the cross-sectional area increases above element 70 of Buckner, thus the amendment as presently claimed is disclosed by Leonard, and seen in Buckner. Regarding claim 6, the baffle 11 of Kruckewitt would interrupt flow to some extent as it is the path of the air current, its purpose of being a flame/spark arrestor therefore fulfills the claim requirement. For these reasons, the applicant’s remarks are not persuasive, and the previous ground of rejection will be maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New limitations of “disrupting convection air currents” by the peaked baffle is considered new subject matter because the specification states: “As discussed above, certain ash and coal particles may escape from the firepot 204 during combustion. These may tend to travel upwardly with the convection currents of the heated gases. A baffle 214 may be provided within the enclosure 208 to help arrest such particles” [see paragraph 0029]. The amendment however refers to disrupting the “convection air current” while the specification “arrests such particles”, hence suggesting new matter due to the inconsistency. The claim will be interpreted to mean a disrupting of ash.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 10-14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard [5197379], further in view of Buckner [6223737].
With respect to claim 1, Leonard discloses: A cooking grill comprising: a firepot (50 in combination with end walls 11 and 12, and structures bound between) configured to burn pelletized fuel; a cooking grate (16) above the firepot; and a double walled enclosure (22, 23 End walls 11 and side walls 12 of the housing 10 are doubled walled)  interposing the firepot and the cooking grate, having an increasing horizontal cross-sectional air flow area from the firepot to the cooking grate, and containing and directing flow of combustion gases from the firepot up to the cooking grate [see FIG 3, col 2, line 31-59].
Buckner makes up for these deficiencies by teaching a firepot (30, 54) capable of burning fuel from an auger (70) [see FIG 6, col 5, line 31-51]. The modification would involve adding the auger feed mechanism to the existing grill of Leonard such that the auger fills the firepot accordingly.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the apparatus of Leonard with the teachings of Buckner because Buckner provides a known means to feed pelletized fuel to ensure a proper amount of fuel for a cooking process.
Leonard further discloses claims 2-5, 10 and 11:
{cl. 2} The cooking grill of claim 1 wherein the firepot has an exhaust opening (between top 40) from which combustion gases flow, an area defined by the exhaust opening being smaller than an area defined by the cooking grate [see FIG 3].
{cl. 3} The cooking grill of claim 2, wherein the double walled enclosure encloses a volume between the firepot and cooking grate through which the exhaust gases flow and prevents the combustion gases from escaping the cooking grill unless first flowing through the cooking grate [see FIG 3].
{cl. 4} The cooking grill of claim 3, wherein the double walled enclosure further comprises an inner wall spaced apart from an outer wall, the inner and outer wall defining an airspace therebetween [see FIG 3].
{cl. 5} The cooking grill of claim 3, wherein the double walled enclosure further comprises an inner wall spaced apart from an outer wall, a space between the inner and outer walls being filled with an insulation material [see FIG 3, “dead air space”].
{cl. 10} The cooking grill of claim 3, further comprising a drip tray (80) at a bottom of the double wall enclosure surrounding the firepot [see FIG 3].
{cl. 11} The cooking grill of claim 10, further comprising a lip placed proximate the firepot that prevents drippings on the drip tray from running into the firepot [see FIG 3].
However does not disclose the auger as claimed. It is understood that Leonard discloses a charcoal fuel barbecue, however it is believed that the firepot is capable of burner various types of fuels.
With respect to claim 12, Leonard discloses: A cooking grill comprising: a firebox (50 in combination with end walls 11 and 12, and structures bound between) containing a pellet burning firepot (50); a food grate (16) heated by combustion gases from the firepot and selectively coverable by a lid (15) hingedly attached to the firebox [see FIG 1]; and a double walled structure (22, 23 End walls 11 and side walls 12 of the housing 10 are doubled walled) accepting the combustion gases at a first lower end and preventing escape of the combustion gases until the combustion gases reach the food grate at a second upper end; wherein the double walled structure has a horizontal cross section at the first lower end that defines a smaller  air flow passage area than a horizontal cross section at an upper portion [see FIG 3, col 2, line 31-59]; however does not disclose the auger or air feeding means as claimed.
Buckner makes up for these deficiencies by teaching a firepot (30, 54) fed pelletized solid fuel from an auger (70) and fed combustion air (via blower 88) under positive pressure from outside the cooking grill [see FIG 6, col 4, line 1-col 5, line 51].
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the apparatus of Leonard with the teachings of Buckner because Buckner provides a known means to feed pelletized fuel to ensure a proper amount of fuel for a cooking process.
Leonard further discloses:
{cl. 13} The cooking grill of claim 12, wherein the double walled structure comprises an inner wall spaced from an outer wall with air between the inner wall and outer wall [see FIG 3].
{cl. 14} The cooking grill of claim 12, wherein the double walled structure comprises an inner wall spaced from an outer wall with insulating material (22) between the inner wall and outer wall [see FIG 3, reference “dead air space”].
{cl. 16} The cooking grill of claim 12, further comprising a drip tray (80) under the double walled structure and surrounding a top portion of the firepot [see FIG 3].
{cl. 17} The cooking grill of claim 16, further comprising a lip on the drip tray preventing drippings from running into the firepot [see FIG 3].
Claims 6-9, 15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard [5197379], further in view of Buckner [6223737], and Kruckewitt [3017954].
Regarding claims 6-9 and 15, Leonard discloses the invention as substantially claimed however does not show certain features of the grill. Kruckewitt makes up for these deficiencies by teaching:
{cl. 6} The cooking grill of claim 3, further comprising a pyramidal baffle (11) inside the double walled enclosure configured to arrest sparks and embers flowing upward from the firepot, by disrupting convection currents from the firepot [see FIG 1]
{cl. 7} The cooking grill of claim 6, wherein the baffle is affixed to an interior wall of the double walled enclosure [see FIG 1].
{cl. 8} The cooking grill of claim 7, wherein the interior wall of the double walled enclosure defines a rectilinear cross section in a horizontal plane therethrough [see FIG 3 of Leonard]
{cl. 9} The cooking grill of claim 8, wherein the baffle extends from the interior wall toward a center of the volume enclosed by the double walled enclosure [see FIG 1, col 2, line [col 2, line 4-69]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the invention of Leonard with the teachings of Kruckewitt because Kruckewitt provides a known safety measure when dealing with biofuel options, to prevent sparks from being emitted into the surrounding atmosphere.
{cl. 15} The cooking grill of claim 12, further comprising a baffle inside the double walled structure [col 2, line 4-69]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the invention of Leonard with the teachings of Kruckewitt because Kruckewitt provides a known safety measure when dealing with biofuel options, to prevent sparks from being emitted into the surrounding atmosphere.
With respect to claim 18, Leonard discloses: A cooking grill comprising: a firebox (50 in combination with end walls 11 and 12, and structures bound between) supporting a food grate (16) and containing a firepot fueled by solid pellet fuel; a double walled structure (22, 23 End walls 11 and side walls 12 of the housing 10 are doubled walled) inside the firebox and interposing the firepot and the food grate, the double walled structure defining a manifold (90) directing combustion gases from the firepot to the food grate and having an increasing horizontal cross section for air flow from the firepit and to food grate; and a drip tray (80) surrounding the firepot and having a lip placed to prevent drippings from the drip tray from moving into the firepot [see FIG 3, col 2, line 31-59]; however does not disclose the combustion air means or the peaked baffle.
Buckner makes up for the deficiency of the air by teaching a grill receiving combustion air under positive pressure (via blower 88) [see FIG 6, col 4, line 1-col 5, line 51].
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the apparatus of Leonard with the teachings of Buckner because Buckner provides a known means to feed combustion air to improve cooking performance.
Kruckewitt makes up for the deficiencies of a baffle by teaching a flame arrestor above a heat source that shows a peaked baffle (11) inside the double walled structure manifold (to be placed above the equivalent firepot as stated above in Leonard) placed to disrupt convection air currents and arrest movement of sparks and solid matter rising from the firepot [see FIG 1, col 2, line [col 2, line 4-69]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the invention of Leonard with the teachings of Kruckewitt because Kruckewitt provides a known safety measure when dealing with biofuel options, to prevent sparks from being emitted into the surrounding atmosphere.
Leonard further discloses claims 19 and 20:
{cl. 19} The cooking grill of claim 18, wherein a combustion outlet opening of the firepot is of a smaller area than an area defined by the cooking grate and the double walled structure is shaped to allow the combustion gases to expand to pass through substantially all of the food grate without substantial loss of combustion gases prior to reaching the food grate [see FIG 3].
{cl. 20} The cooking grill of claim 19, wherein the double walled structure is insulated to reduce heat loss [see FIG 3. Referencing element 22 and “dead air space”].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
5/9/2022